Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 25 is objected to for the following informalities:
Claim 25 recites “SAGDAS (SEQ ID NO: 249), ADAKKS (SEQ ID NO: 249)”.  Clearly, two sequences cannot be the same SEQ ID NO.  Please correct the first instance, which should be SEQ ID NO: 248.
Appropriate correction is required.

Specification
For clarity of record, the specification is accepted.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings of 3/10/20 contain color in at least Figures 1 and 4-11.  There is no petition to accept color drawings filed, or approved by the office.  Thus, the drawings are objected to.

Double Patenting
U.S. Patent No. 11,236,133 was considered for ODP rejections, but no restriction could have been made, because they would have been restricted in this case.
U.S. Patent No. 11,208,437 was considered for ODP rejections, but the patent was drawn to interaction domains between the N and C terminal, which are distinct from the present invention.
U.S. Patent Application No. 17/527,766 was considered for ODP rejections, but the reference requires the presence of the interaction domains, which is distinct from the present claims.
U.S. Patent Application No. 17/524,754 was considered for ODP purposes, but the reference is drawn to methods of use, utilizing the RBP itself, which would have been restricted from the nucleic acid encoding the same.
U.S. Patent Application No. 17/564,625 was considered for ODP rejections, but the reference utilizes the RBP itself, and is not drawn to nucleic acids encoding.  Thus, it would have been restricted from the present invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As seen by dependent Claim 22, the broad claims are generic for fusions, in which the lambda/lambda-like N-terminal domain have no homology in the regions, 1-150, 320-460, and 495-560, to the C-terminal RBP sequence, utilizing the lambda stf sequence, SEQ ID NO: 1, as the reference.  Such is because Claim 22 differs in providing for the homology.  Being of distinct scope, the broad claims, then, must not require any homology.  Moreover, the fusion region is not required to be a region of homology, as seen in Claim 22.
The specification teaches these regions were arrived at as being insertion points that allowed for insertion and different affinities being conferred through experimentation (e.g., Example 2).  Thus, the Application teaches these are the regions, and when they have the homology, allow the insertion of a chimeric C terminal region, and thereby allow for different affinities.
Thus, the Artisan would not have understood Applicant to have been in possession of instances of generic regions of non-homology, and where the homology is not in the region to which the fusion is made.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633